Exhibit 10.2
SPHERIX INCORPORATED
2013 EQUITY INCENTIVE PLAN
 
1.
PURPOSE OF PLAN

 
1.1           The purpose of this 2013 Equity Incentive Plan (this “Plan”) of
Spherix Incorporated, a Delaware corporation (the “Corporation”), is to promote
the success of the Corporation and to increase stockholder value by providing an
additional means through the grant of awards to attract, motivate, retain and
reward selected employees and other eligible persons.
 
2.
ELIGIBILITY

 
2.1           The Administrator (as such term is defined in Section 3.1) may
grant awards under this Plan only to those persons that the Administrator
determines to be Eligible Persons. An “Eligible Person” is any person who is
either: (a) an officer (whether or not a director) or employee of the
Corporation or one of its Subsidiaries; (b) a director of the Corporation or one
of its Subsidiaries; or (c) an individual consultant who renders bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation, or the Corporation’s
compliance with any other applicable laws.  An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.
 
3.
PLAN ADMINISTRATION

 
3.1 The Administrator.  This Plan shall be administered by and all awards under
this Plan shall be authorized by the Administrator. The “Administrator” means
the Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by Section 157 of the Delaware General Corporation Law and any
other applicable law, to one or more officers of the Corporation, its powers
under this Plan (a) to Eligible Persons who will receive grants of awards under
this Plan, and (b) to determine the number of shares subject to, and the other
terms and conditions of, such awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the bylaws of the Corporation or the
applicable charter of any Administrator: (a) a majority of the members of the
acting Administrator shall constitute a quorum, and (b) the affirmative vote of
a majority of the members present assuming the presence of a quorum or the
unanimous written consent of the members of the Administrator shall constitute
due authorization of an action by the acting Administrator.
 
With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under
Rule 16b-3 promulgated under the Exchange Act). To the extent required by any
applicable stock exchange, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
stock exchange). Awards granted to non-employee directors shall not be subject
to the discretion of any officer or employee of the Corporation and shall be
administered exclusively by a committee consisting solely of independent
directors.

 
-1-

--------------------------------------------------------------------------------

 


3.2 Powers of the Administrator.  Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee or delegation to one or
more officers, within the authority delegated to that committee or person(s)),
including, without limitation, the authority to:
 
(a)           determine eligibility and, from among those persons determined to
be eligible, the particular Eligible Persons who will receive awards under this
Plan;
  
(b)           grant awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, establish any applicable performance targets, and establish
the events of termination or reversion of such awards;
 
(c)           approve the forms of award agreements (which need not be identical
either as to type of award or among participants);
 
(d)           construe and interpret this Plan and any agreements defining the
rights and obligations of the Corporation, its Subsidiaries, and participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan or the awards granted under this Plan;
 
(e)           cancel, modify, or waive the Corporation’s rights with respect to,
or modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;
 
(f)           accelerate or extend the vesting or exercisability or extend the
term of any or all such outstanding awards (in the case of options or stock
appreciation rights, within the maximum ten-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under
Section 8.6.5;
 
(g)           adjust the number of shares of Common Stock subject to any award,
adjust the price of any or all outstanding awards or otherwise change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to compliance with applicable stock
exchange requirements, Sections 4 and 8.6 and the applicable requirements of
Code Section 162(m) and treasury regulations thereunder with respect to awards
that are intended to satisfy the requirements for performance-based compensation
under Section 162(m), and provided that in no case (except due to an adjustment
contemplated by Section 7 or any repricing that may be approved by stockholders)
shall such an adjustment constitute a repricing (by amendment, cancellation and
regrant, exchange or other means) of the per share exercise or base price of any
stock option or stock appreciation right or other award granted under this Plan,
and further provided that any adjustment or change in terms made pursuant to
this Section 3.2(g) shall be made in a manner that, in the good faith
determination of the Administrator will not likely result in the imposition of
additional taxes or interest under Section 409A of the Code;
 
(h)           determine the date of grant of an award, which may be a designated
date after but not before the date of the Administrator’s action (unless
otherwise designated by the Administrator, the date of grant of an award shall
be the date upon which the Administrator took the action granting an award);
 
(i)           determine whether, and the extent to which, adjustments are
required pursuant to Section 7 hereof and authorize the termination, conversion,
substitution, acceleration or succession of awards upon the occurrence of an
event of the type described in Section 7;
 
(j)           acquire or settle (subject to Sections 7 and 8.6) rights under
awards in cash, stock of equivalent value, or other consideration; and
 
 
-2-

--------------------------------------------------------------------------------

 


(k)           determine the Fair Market Value (as defined in Section 5.6) of the
Common Stock or awards under this Plan from time to time and/or the manner in
which such value will be determined.
 
3.3 Binding Determinations.  Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board, the Administrator, nor any Board
committee, nor any member thereof or person acting at the direction thereof,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Plan (or any award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, legal fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors and
officers liability insurance coverage that may be in effect from time to time.
 
3.4 Reliance on Experts.  In making any determination or in taking or not taking
any action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including professional advisors to the Corporation. The
Administrator shall not be liable for any such action or determination taken or
made or omitted in good faith based upon such advice.
 
            3.5 Delegation of Non-Discretionary Functions.  In addition to the
ability to delegate certain grant authority to officers of the Corporation as
set forth in Section 3.1, the Administrator may also delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Corporation or any of its Subsidiaries or to third parties.
 
4.
SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMIT

 
4.1 Shares Available.  Subject to the provisions of Section 7.1, the capital
stock available for issuance under this Plan shall be shares of the
Corporation’s authorized but unissued Common Stock.  For purposes of this Plan,
“Common Stock” shall mean the common stock of the Corporation and such other
securities or property as may become the subject of awards under this Plan, or
may become subject to such awards, pursuant to an adjustment made under
Section 7.1.
 
4.2 Share Limit.  The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan may not
exceed 2,800,000 shares of Common Stock (the “Share Limit”).
 
The foregoing Share Limit is subject to adjustment as contemplated by
Section 4.3, Section 7.1, and Section 8.10.
 
4.3 Awards Settled in Cash, Reissue of Awards and Shares.  The Administrator may
adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments in accordance with this Section 4.3. Shares shall be
counted against those reserved to the extent such shares have been delivered and
are no longer subject to a substantial risk of forfeiture. Accordingly, (i) to
the extent that an award under the Plan, in whole or in part, is canceled,
expired, forfeited, settled in cash, settled by delivery of fewer shares than
the number of shares underlying the award, or otherwise terminated without
delivery of shares to the participant, the shares retained by or returned to the
Corporation will not be deemed to have been delivered under the Plan and will be
deemed to remain or to become available under this Plan; and (ii) shares that
are withheld from such an award or separately surrendered by the participant in
payment of the exercise price or taxes relating to such an award shall be deemed
to constitute shares not delivered and will be deemed to remain or to become
available under the Plan. The foregoing adjustments to the Share Limit of this
Plan are subject to any applicable limitations under Section 162(m) of the Code
with respect to awards intended as performance-based compensation thereunder.

 
-3-

--------------------------------------------------------------------------------

 


4.4 Reservation of Shares; No Fractional Shares.  The Corporation shall at all
times reserve a number of shares of Common Stock sufficient to cover the
Corporation’s obligations and contingent obligations to deliver shares with
respect to awards then outstanding under this Plan (exclusive of any dividend
equivalent obligations to the extent the Corporation has the right to settle
such rights in cash). No fractional shares shall be delivered under this Plan.
The Administrator may pay cash in lieu of any fractional shares in settlements
of awards under this Plan.
 
5.
AWARDS

 
5.1 Type and Form of Awards.  The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:
 
5.1.1 Stock Options.  A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.
 
5.1.2 Additional Rules Applicable to ISOs.  To the extent that the aggregate
Fair Market Value (determined at the time of grant of the applicable option) of
stock with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Stock
subject to ISOs under this Plan and stock subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). There shall be imposed in any award agreement relating to ISOs such
other terms and conditions as from time to time are required in order that the
option be an “incentive stock option” as that term is defined in Section 422 of
the Code. No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the Fair Market Value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted.
 
            5.1.3 Stock Appreciation Rights.  A stock appreciation right or
“SAR” is a right to receive a payment, in cash and/or Common Stock, equal to the
number of shares of Common Stock being exercised multiplied by the excess of (i)
the Fair Market Value of a share of Common Stock on the date the SAR is
exercised, over (ii) the Fair Market Value of a share of Common Stock on the
date the SAR was granted as specified in the applicable award agreement (the
“base price”). The maximum term of a SAR shall be ten (10) years.

 
-4-

--------------------------------------------------------------------------------

 


5.1.4  Restricted Shares.
 
(a)           Restrictions. Restricted shares are shares of Common Stock subject
to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Administrator may impose, which restrictions may
lapse separately or in combination at such times, under such circumstances
(including based on achievement of performance goals and/or future service
requirements), in such installments or otherwise, as the Administrator may
determine at the date of grant or thereafter.  Except to the extent restricted
under the terms of this Plan and the applicable award agreement relating to the
restricted stock, a participant granted restricted stock shall have all of the
rights of a shareholder, including the right to vote the restricted stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Administrator).
 
(b)           Certificates for Shares. Restricted shares granted under this Plan
may be evidenced in such manner as the Administrator shall determine. If
certificates representing restricted stock are registered in the name of the
participant, the Administrator may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such restricted stock, that the Corporation retain physical
possession of the certificates, and that the participant deliver a stock power
to the Corporation, endorsed in blank, relating to the restricted stock.  The
Administrator may require that restricted shares are held in escrow until all
restrictions lapse
 
(c)           Dividends and Splits. As a condition to the grant of an award of
restricted stock, subject to applicable law, the Administrator may require or
permit a participant to elect that any cash dividends paid on a share of
restricted stock be automatically reinvested in additional shares of restricted
stock or applied to the purchase of additional awards under this Plan. Unless
otherwise determined by the Administrator, stock distributed in connection with
a stock split or stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the restricted stock with respect to which such stock or other property has been
distributed.
 
5.1.5           Restricted Share Units.


(a)           Grant of Restricted Share Units. A restricted share unit, or
“RSU”, represents the right to receive from the Corporation on the respective
scheduled vesting or payment date for such RSU, one Common Share. An award of
RSUs may be subject to the attainment of specified performance goals or targets,
forfeitability provisions and such other terms and conditions as the
Administrator may determine, subject to the provisions of this Plan.  At the
time an award of RSUs is made, the Administrator shall establish a period of
time during which the restricted share units shall vest and the timing for
settlement of the RSU.


(b)           Dividend Equivalent Accounts. Subject to the terms and conditions
of the Plan and the applicable award agreement, as well as any procedures
established by the Administrator, prior to the expiration of the applicable
vesting period of an RSU, the Administrator may determine to pay dividend
equivalent rights with respect to RSUs, in which case, the Corporation shall
establish an account for the participant and reflect in that account any
securities, cash or other property comprising any dividend or property
distribution with respect to the shares of Common Stock underlying each
RSU.  Each amount or other property credited to any such account shall be
subject to the same vesting conditions as the RSU to which it relates.  The
participant shall have the right to be paid the amounts or other property
credited to such account upon vesting of the subject RSU.
 
(c)           Rights as a Shareholder. Subject to the restrictions imposed under
the terms and conditions of this Plan and the applicable award agreement, each
participant receiving RSUs shall have no rights as a shareholder with respect to
such RSUs until such time as shares of Common Stock are issued to the
participant.  No shares of Common Stock shall be issued at the time a RSU is
granted, and the Company will not be required to set aside a fund for the
payment of any such award.   Except as otherwise provided in the applicable
award agreement, shares of Common Stock issuable under an RSU shall be treated
as issued on the first date that the holder of the RSU is no longer subject to a
substantial risk of forfeiture as determined for purposes of Section 409A of the
Code, and the holder shall be the owner of such shares of Common Stock on such
date.  An award agreement may provide that issuance of shares of Common Stock
under an RSU may be deferred beyond the first date that the RSU is no longer
subject to a substantial risk of forfeiture, provided that such deferral is
structured in a manner that is intended to comply with the requirements of
Section 409A of the Code.
 

 
-5-

--------------------------------------------------------------------------------

 


5.1.6           Cash Awards.  The Administrator may, from time to time, subject
to the provisions of the Plan and such other terms and conditions as it may
determine, grant cash bonuses (including without limitation, discretionary
awards, awards based on objective or subjective performance criteria, awards
subject to other vesting criteria or awards granted consistent with Section 5.2
below).  Cash awards shall be awarded in such amount and at such times during
the term of the Plan as the Administrator shall determine.
 
5.1.7 Other Awards.  The other types of awards that may be granted under this
Plan include: (a) stock bonuses, performance stock, performance units, dividend
equivalents, or similar rights to purchase or acquire shares, whether at a fixed
or variable price or ratio related to the Common Stock (subject to the
requirements of Section 5.1.1 and in compliance with applicable laws), upon the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions, or any combination thereof; or (b) any
similar securities with a value derived from the value of or related to the
Common Stock and/or returns thereon.
 
5.2 Section 162(m) Performance-Based Awards.  Without limiting the generality of
the foregoing, any of the types of awards listed in Sections 5.1.4 through 5.1.7
above may be, and options and SARs granted with an exercise or base price not
less than the Fair Market Value of a share of Common Stock at the date of grant
(“Qualifying Options” and “Qualifying SARs,” respectively) typically will be,
granted as awards intended to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code
(“Performance-Based Awards”). The grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of Qualifying Options or
Qualifying SARs, may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
the Business Criteria provided for below for the Corporation on a consolidated
basis or for one or more of the Corporation’s subsidiaries, segments, divisions
or business units, or any combination of the foregoing. Such criteria may be
evaluated on an absolute basis or relative to prior periods, industry peers, or
stock market indices. Any Qualifying Option or Qualifying SAR shall be subject
to the requirements of Section 5.2.1 and 5.2.3 in order for such award to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code. Any other Performance-Based Award shall be subject
to all of the following provisions of this Section 5.2.
 
5.2.1 Class; Administrator.  The eligible class of persons for Performance-Based
Awards under this Section 5.2 shall be officers and employees of the Corporation
or one of its Subsidiaries. The Administrator approving Performance-Based Awards
or making any certification required pursuant to Section 5.2.4 must be
constituted as provided in Section 3.1 for awards that are intended as
performance-based compensation under Section 162(m) of the Code.
 
5.2.2 Performance Goals.  The specific performance goals for Performance-Based
Awards (other than Qualifying Options and Qualifying SARs) shall be, on an
absolute or relative basis, established based on such business criteria as
selected by the Administrator in its sole discretion (“Business Criteria”),
including the following: (1) earnings per share, (2) cash flow (which means cash
and cash equivalents derived from either (i) net cash flow from operations or
(ii) net cash flow from operations, financing and investing activities), (3)
total stockholder return, (4) price per share of Common Stock, (5) gross
revenue, (6) revenue growth, (7) operating income (before or after taxes), (8)
net earnings (before or after interest, taxes, depreciation and/or
amortization), (9) return on equity, (10) capital employed, or on assets or on
net investment, (11) cost containment or reduction, (12) cash cost per ounce of
production, (13) operating margin, (14) debt reduction, (15) resource amounts,
(16) production or production growth, (17) resource replacement or resource
growth, (18) successful completion of financings, or (19) any combination of the
foregoing.  To qualify awards as performance-based under Section 162(m), the
applicable Business Criterion (or Business Criteria, as the case may be) and
specific performance goal or goals (“targets”) must be established and approved
by the Administrator during the first 90 days of the performance period (and, in
the case of performance periods of less than one year, in no event after 25% or
more of the performance period has elapsed) and while performance relating to
such target(s) remains substantially uncertain within the meaning of
Section 162(m) of the Code. Performance targets shall be adjusted to mitigate
the unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other extraordinary events not foreseen at the time the
targets were set unless the Administrator provides otherwise at the time of
establishing the targets; provided that the Administrator may not make any
adjustment to the extent it would adversely affect the qualification of any
compensation payable under such performance targets as “performance-based
compensation” under Section 162(m) of Code. The applicable performance
measurement period may not be less than 3 months nor more than 10 years.

 
-6-

--------------------------------------------------------------------------------

 
  
5.2.3 Form of Payment. Grants or awards intended to qualify under this
Section 5.2 may be paid in cash or shares of Common Stock or any combination
thereof.
 
5.2.4 Certification of Payment.  Before any Performance-Based Award under this
Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and to
the extent required to qualify the award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.
 
5.2.5 Reservation of Discretion.  The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.
 
5.2.6 Expiration of Grant Authority.  As required pursuant to Section 162(m) of
the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders first approve this Plan (the
“162(m) Term”).
 
5.2.7           Compensation Limitations.  The maximum aggregate number of
shares of Common Stock that may be issued to any Eligible Person during the term
of this Plan pursuant to Qualifying Options and Qualifying SARs may not exceed
2,800,000 shares of Common Stock.  The maximum aggregate number of shares of
Common Stock that may be issued to any Eligible Person pursuant to
Performance-Based Awards granted during the 162(m) Term (other than cash awards
granted pursuant to Section 5.1.6 and Qualifying Options or Qualifying SARs) may
not exceed 2,000,000 shares of Common Stock.  The maximum amount that may be
paid to any Eligible Person pursuant to Performance-Based Awards granted
pursuant to Sections 5.1.6 (cash awards) during the 162(m) Term may not exceed
$1,000,000.
 
5.3 Award Agreements.  Each award shall be evidenced by a written or electronic
award agreement in the form approved by the Administrator and, if required by
the Administrator, executed by the recipient of the award. The Administrator may
authorize any officer of the Corporation (other than the particular award
recipient) to execute any or all award agreements on behalf of the Corporation
(electronically or otherwise). The award agreement shall set forth the material
terms and conditions of the award as established by the Administrator consistent
with the express limitations of this Plan.
 
5.4 Deferrals and Settlements.  Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares of
Common Stock or the settlement of awards in cash under such rules and procedures
as it may establish under this Plan. The Administrator may also provide that
deferred settlements include the payment or crediting of interest or other
earnings on the deferral amounts, or the payment or crediting of dividend
equivalents where the deferred amounts are denominated in shares.  All mandatory
or elective deferrals of the issuance of shares of Common Stock or the
settlement of cash awards shall be structured in a manner that is intended to
comply with the requirements of Section 409A of the Code.
 
5.5 Consideration for Common Stock or Awards.  The purchase price for any award
granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator and subject to compliance with applicable laws,
including, without limitation, one or a combination of the following methods:

 
-7-

--------------------------------------------------------------------------------

 
 

 
•
services rendered by the recipient of such award;

 

 
•
cash, check payable to the order of the Corporation, or electronic funds
transfer;

 

 
•
notice and third party payment in such manner as may be authorized by the
Administrator;

 

 
•
the delivery of previously owned shares of Common Stock that are fully vested
and unencumbered;

 

 
•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

 

 
•
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

 
            In the event that the Administrator allows a participant to exercise
an award by delivering shares of Common Stock previously owned by such
participant and unless otherwise expressly provided by the Administrator, any
shares delivered which were initially acquired by the participant from the
Corporation (upon exercise of a stock option or otherwise) must have been owned
by the participant at least six months as of the date of delivery (or such other
period as may be required by the Administrator in order to avoid adverse
accounting treatment). Shares of Common Stock used to satisfy the exercise price
of an option shall be valued at their Fair Market Value on the date of exercise.
The Corporation will not be obligated to deliver any shares unless and until it
receives full payment of the exercise or purchase price therefor and any related
withholding obligations under Section 8.5 and any other conditions to exercise
or purchase, as established from time to time by the Administrator, have been
satisfied. Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay the purchase or exercise price of any award by any method other
than cash payment to the Corporation.
 
5.6 Definition of Fair Market Value.  For purposes of this Plan “Fair Market
Value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price for a share of Common Stock on the
trading day immediately before the grant date, as furnished by the NASDAQ Stock
Market or other principal stock exchange on which the Common Stock is then
listed for the date in question, or if the Common Stock is no longer listed on a
principal stock exchange, then by the Over-the-Counter Bulletin Board or OTC
Markets  . If the Common Stock is no longer listed on the NASDAQ Capital Market
or listed on a principal stock exchange or is no longer actively traded on the
Over-the-Counter Bulletin Board or OTC Markets as of the applicable date, the
Fair Market Value of the Common Stock shall be the value as reasonably
determined by the Administrator for purposes of the award in the circumstances.
 
5.7 Transfer Restrictions.
 
5.7.1 Limitations on Exercise and Transfer.  Unless otherwise expressly provided
in (or pursuant to) this Section 5.7, by applicable law and by the award
agreement, as the same may be amended, (a) all awards are non-transferable and
shall not be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge; (b) awards shall be exercised only by
the participant; and (c) amounts payable or shares issuable pursuant to any
award shall be delivered only to (or for the account of) the participant.
 
5.7.2 Exceptions.  The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing (provided that
any such transfers of ISOs shall be limited to the extent permitted under the
federal tax laws governing ISOs). Any permitted transfer shall be subject to
compliance with applicable federal and state securities laws.

 
-8-

--------------------------------------------------------------------------------

 


5.7.3 Further Exceptions to Limits on Transfer.  The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:
 
(a)           transfers to the Corporation,
 
(b)           the designation of a beneficiary to receive benefits in the event
of the participant’s death or, if the participant has died, transfers to or
exercise by the participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,
 
(c)           subject to any applicable limitations on ISOs, transfers to a
family member (or former family member) pursuant to a domestic relations order
if approved or ratified by the Administrator,
 
(d)           subject to any applicable limitations on ISOs, if the participant
has suffered a disability, permitted transfers or exercises on behalf of the
participant by his or her legal representative, or
 
(e)           the authorization by the Administrator of “cashless exercise”
procedures with third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of awards consistent with applicable laws and
the express authorization of the Administrator.
 
5.8 International Awards.  One or more awards may be granted to Eligible Persons
who provide services to the Corporation or one of its Subsidiaries outside of
the United States. Any awards granted to such persons may, if deemed necessary
or advisable by the Administrator, be granted pursuant to the terms and
conditions of any applicable sub-plans, if any, appended to this Plan and
approved by the Administrator.
 
5.9 Vesting.  Subject to Section 5.1.2  hereof, awards shall vest at such time
or times and subject to such terms and conditions as shall be determined by the
Administrator at the time of grant; provided, however, that in the absence of
any award vesting periods designated by the Administrator at the time of grant
in the applicable award agreement, awards shall vest as to one-third of the
total number of shares subject to the award on each of the first, second and
third anniversaries of the date of grant.
   
6.
EFFECT OF TERMINATION OF SERVICE ON AWARDS

 
6.1 Termination of Employment.
 
6.1.1           The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award agreement
otherwise provides) of whether the participant continues to render services to
the Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.
 
6.1.2           For awards of stock options or SARs, unless the award agreement
provides otherwise, the exercise period of such options or SARs shall expire:
(1) three months after the last day that the participant is employed by or
provides services to the Corporation or a Subsidiary (provided; however, that in
the event of the participant’s death during this period, those persons entitled
to exercise the option or SAR pursuant to the laws of descent and distribution
shall have one year following the date of death within which to exercise such
option or SAR); (2) in the case of a participant whose termination of employment
is due to death or disability (as defined in the applicable award agreement),
12 months after the last day that the participant is employed by or provides
services to the Corporation or a Subsidiary; and (3) immediately upon a
participant’s termination for “cause”. The Administrator will, in its absolute
discretion, determine the effect of all matters and questions relating to a
termination of employment, including, but not by way of limitation, the question
of whether a leave of absence constitutes a termination of employment and
whether a participant’s termination is for “cause.”
 
 
-9-

--------------------------------------------------------------------------------

 


If not defined in the applicable award agreement, “Cause” shall mean:


(i)           conviction of a felony or a crime involving fraud or moral
turpitude; or


(ii)           theft, material act of dishonesty or fraud, intentional
falsification of any employment or Company records, or commission of any
criminal act which impairs participant’s ability to perform appropriate
employment duties for the Corporation; or


(iii)           intentional or reckless conduct or gross negligence materially
harmful to the Company or the successor to the Corporation after a Change in
Control , including violation of a non-competition or confidentiality agreement;
or


(iv)           willful failure to follow lawful instructions of the person or
body to which participant reports; or


(v)           gross negligence or willful misconduct in the performance of
participant’s assigned duties.  Cause shall not include mere unsatisfactory
performance in the achievement of participant’s job objectives.


6.1.3           For awards of restricted shares, unless the award agreement
provides otherwise, restricted shares that are subject to restrictions at the
time that a participant whose employment or service is terminated shall be
forfeited and reacquired by the Corporation; provided that, the Administrator
may provide, by rule or regulation or in any award agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
restricted shares shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Administrator may in other
cases waive in whole or in part the forfeiture of restricted shares.  Similar
rules shall apply in respect of RSUs.


6.2 Events Not Deemed Terminations of Service.  Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than
3 months. In the case of any employee of the Corporation or one of its
Subsidiaries on an approved leave of absence, continued vesting of the award
while on leave from the employ of the Corporation or one of its Subsidiaries may
be suspended until the employee returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall an
award be exercised after the expiration of the term set forth in the award
agreement.
 
6.3 Effect of Change of Subsidiary Status.  For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation, a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of another entity within the Corporation or another
Subsidiary that continues as such after giving effect to the transaction or
other event giving rise to the change in status.
 
7.           ADJUSTMENTS; ACCELERATION
 
7.1           Adjustments.  Upon or in contemplation of any of the following
events described in this Section 7.1,: any reclassification, recapitalization,
stock split (including a stock split in the form of a stock dividend) or reverse
stock split (“stock split”); any merger, arrangement, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall in such manner, to such extent  and at such time as it deems appropriate
and equitable in the circumstances (but subject to compliance with applicable
laws and stock exchange requirements) proportionately adjust any or all of
(1) the number and type of shares of Common Stock (or other securities) that
thereafter may be made the subject of awards (including the number of shares
provided for in this Plan), (2) the number, amount and type of shares of Common
Stock (or other securities or property) subject to any or all outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any or all outstanding awards,

 
-10-

--------------------------------------------------------------------------------

 


(4) the securities, cash or other property deliverable upon exercise or payment
of any outstanding awards, and (5) the 162(m) compensation limitations set forth
in Section 5.2.7 and (subject to Section 8.8.3(a)) the performance standards
applicable to any outstanding awards (provided that no adjustment shall be
allowed to the extent inconsistent with the requirements of Code
section 162(m)). Any adjustment made pursuant to this Section 7.1 shall be made
in a manner that, in the good faith determination of the Administrator, will not
likely result in the imposition of additional taxes or interest under Section
409A of the Code.  With respect to any award of an ISO, the Administrator may
make such an adjustment that causes the option to cease to qualify as an ISO
without the consent of the affected participant.
 
7.2           Change in Control.  Upon a Change in Control, each
then-outstanding option and SAR shall automatically become fully vested, all
restricted shares then outstanding shall automatically fully vest free of
restrictions, and each other award granted under this Plan that is then
outstanding shall automatically become vested and payable to the holder of such
award unless the Administrator has made appropriate provision for the
substitution, assumption, exchange or other continuation of the award pursuant
to the Change in Control.  Notwithstanding the foregoing, the Administrator, in
its sole and absolute discretion, may choose (in an award agreement or
otherwise) to provide for full or partial accelerated vesting of any award upon
a Change In Control (or upon any other event or other circumstance related to
the Change in Control, such as an involuntary termination of employment
occurring after such Change in Control, as the Administrator may determine),
irrespective of whether such any such award has been substituted, assumed,
exchanged or otherwise continued pursuant to the Change in Control.
 
For purposes of this Plan, “Change in Control” shall be deemed to have occurred
if:
 
(i)           a tender offer (or series of related offers) shall be made and
consummated for the ownership of 50% or more of the outstanding voting
securities of the Corporation, unless as a result of such tender offer more than
50% of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the stockholders of the
Corporation (as of the time immediately prior to the commencement of such
offer), any employee benefit plan of the Corporation or its Subsidiaries, and
their affiliates;
 
(ii)           the Corporation shall be merged or consolidated with another
entity, unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting entity shall be
owned in the aggregate by the stockholders of the Corporation (as of the time
immediately prior to such transaction), any employee benefit plan of the
Corporation or its Subsidiaries, and their affiliates;
 
(iii)           the Corporation shall sell substantially all of its assets to
another entity that is not wholly owned by the Corporation, unless as a result
of such sale more than 50% of such assets shall be owned in the aggregate by the
stockholders of the Corporation (as of the time immediately prior to such
transaction), any employee benefit plan of the Corporation or its Subsidiaries
and their affiliates; or
 
(iv)           a Person (as defined below) shall acquire 50% or more of the
outstanding voting securities of the Corporation (whether directly, indirectly,
beneficially or of record), unless as a result of such acquisition more than 50%
of the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Corporation (as of
the time immediately prior to the first acquisition of such securities by such
Person), any employee benefit plan of the Corporation or its Subsidiaries, and
their affiliates.
 
For purposes of this Section 5(c), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act.  In addition, for such purposes, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof; provided, however, that a Person shall not include (A)
the Company or any of its Subsidiaries; (B) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Subsidiaries; (C) an underwriter temporarily holding securities pursuant to an
offering of such securities; or (D) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.
 

 
-11-

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, (1) the Administrator may waive the requirement
described in paragraph (iv) above that a Person must acquire more than 50% of
the outstanding voting securities of the Corporation for a Change in Control to
have occurred if the Administrator determines that the percentage acquired by a
person is significant (as determined by the Administrator in its discretion) and
that waiving such condition is appropriate in light of all facts and
circumstances, and (2) no compensation that has been deferred for purposes of
Section 409A of the Code shall be payable as a result of a Change in Control
unless the Change in Control qualifies as a change in ownership or effective
control of the Corporation within the meaning of Section 409A of the Code.
 
7.3           Early Termination of Awards.  Any award that has been accelerated
as required or permitted by Section 7.2 upon a Change in Control (or would have
been so accelerated but for Section 7.4 or 7.5) shall terminate upon such event,
subject to any provision that has been expressly made by the Administrator,
through a plan of reorganization or otherwise, for the survival, substitution,
assumption, exchange or other continuation of such award and provided that, in
the case of options and SARs that will not survive, be substituted for, assumed,
exchanged, or otherwise continued in the transaction, the holder of such award
shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding options and SARs in
accordance with their terms before the termination of such awards (except that
in no case shall more than ten days’ notice of accelerated vesting and the
impending termination be required and any acceleration may be made contingent
upon the actual occurrence of the event).
 
The Administrator may make provision for payment in cash or property (or both)
in respect of awards terminated pursuant to this section as a result of the
Change in Control and may adopt such valuation methodologies for outstanding
awards as it deems reasonable and, in the case of options, SARs or similar
rights, and without limiting other methodologies, may base such settlement
solely upon the excess if any of the per share amount payable upon or in respect
of such event over the exercise or base price of the award.
 
7.4           Other Acceleration Rules.  Any acceleration of awards pursuant to
this Section 7 shall comply with applicable legal and stock exchange
requirements and, if necessary to accomplish the purposes of the acceleration or
if the circumstances require, may be deemed by the Administrator to occur a
limited period of time not greater than 30 days before the event. Without
limiting the generality of the foregoing, the Administrator may deem an
acceleration to occur immediately prior to the applicable event and/or reinstate
the original terms of an award if an event giving rise to the acceleration does
not occur. Notwithstanding any other provision of the Plan to the contrary, the
Administrator may override the provisions of Section 7.2, 7.3, and/or 7.5 by
express provision in the award agreement or otherwise. The portion of any ISO
accelerated pursuant to Section 7.2 or any other action permitted hereunder
shall remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.
 
7.5           Possible Rescission of Acceleration.  If the vesting of an award
has been accelerated expressly in anticipation of an event and the Administrator
later determines that the event will not occur, the Administrator may rescind
the effect of the acceleration as to any then outstanding and unexercised or
otherwise unvested awards; provided, that, in the case of any compensation that
has been deferred for purposes of Section 409A of the Code,  the Administrator
determines that such rescission will not likely result in the imposition of
additional tax or interest under Code Section 409A.
 
8.
OTHER PROVISIONS

 
8.1 Compliance with Laws.  This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, the
acceptance of promissory notes and/or the payment of money under this Plan or
under awards are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law, federal margin requirements) and to such approvals by any
applicable stock exchange listing, regulatory or governmental authority as may,
in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, provide such
assurances and representations to the Corporation or one of its Subsidiaries as
the Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.
 
 
-12-

--------------------------------------------------------------------------------

 


8.2 Future Awards/Other Rights.  No person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.
 
8.3 No Employment/Service Contract.  Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause.  Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.
 
            8.4 Plan Not Funded.  Awards payable under this Plan shall be
payable in shares or from the general assets of the Corporation, and no special
or separate reserve, fund or deposit shall be made to assure payment of such
awards. No participant, beneficiary or other person shall have any right, title
or interest in any fund or in any specific asset (including shares of Common
Stock, except as expressly otherwise provided) of the Corporation or one of its
Subsidiaries by reason of any award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation or one of its Subsidiaries and any participant, beneficiary or other
person. To the extent that a participant, beneficiary or other person acquires a
right to receive payment pursuant to any award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.
 
8.5 Tax Withholding.  Upon any exercise, vesting, or payment of any award, the
Corporation or one of its Subsidiaries shall have the right at its option to:
 
(a)           require the participant (or the participant’s personal
representative or beneficiary, as the case may be) to pay or provide for payment
of at least the minimum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such award event or
payment; or
 
(b)           deduct from any amount otherwise payable in cash to the
participant (or the participant’s personal representative or beneficiary, as the
case may be) the minimum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such cash payment.
 
In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.
 
8.6 Effective Date, Termination and Suspension, Amendments.
 
8.6.1 Effective Date and Termination.  This Plan was approved by the Board and
became effective on April 1, 2013.  Unless earlier terminated by the Board, this
Plan shall terminate at the close of business on April 1, 2023. After the
termination of this Plan either upon such stated expiration date or its earlier
termination by the Board, no additional awards may be granted under this Plan,
but previously granted awards (and the authority of the Administrator with
respect thereto, including the authority to amend such awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.
 
8.6.2 Board Authorization.  The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.
 
 
-13-

--------------------------------------------------------------------------------

 


8.6.3 Stockholder Approval.  To the extent then required by applicable law or
any applicable stock exchange or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan, or deemed necessary
or advisable by the Board, this Plan and any amendment to this Plan shall be
subject to stockholder approval.
 
8.6.4 Amendments to Awards.  Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2(g).
 
8.6.5 Limitations on Amendments to Plan and Awards.  No amendment, suspension or
termination of this Plan or change of or affecting any outstanding award shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.
 
8.7 Privileges of Stock Ownership.  Except as otherwise expressly authorized by
the Administrator or this Plan, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. No adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.
 
8.8 Governing Law; Construction; Severability.
 
8.8.1 Choice of Law.  This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Delaware
 
8.8.2 Severability.  If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.
 
8.8.3 Plan Construction.
 
(a)  Rule 16b-3.  It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.
 
(b)  Section 162(m).  Awards under Sections 5.1.4 through 5.1.7 to persons
described in Section 5.2 that are either granted or become vested, exercisable
or payable based on attainment of one or more performance goals related to the
Business Criteria, as well as Qualifying Options and Qualifying SARs granted to
persons described in Section 5.2, that are approved by a committee composed
solely of two or more outside directors (as this requirement is applied under
Section 162(m) of the Code) shall be deemed to be intended as performance-based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the award. It is the
further intent of the Corporation that (to the extent the Corporation or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under
Section 162(m).
 
 
-14-

--------------------------------------------------------------------------------

 


(c)  Code Section 409A Compliance.  The Board intends that, except as may be
otherwise determined by the Administrator, any awards under the Plan are either
exempt from or satisfy the requirements of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”) to avoid the imposition
of any taxes, including additional income or penalty taxes, thereunder. If the
Administrator determines that an award, award agreement, acceleration,
adjustment to the terms of an award, payment, distribution, deferral election,
transaction or any other action or arrangement contemplated by the provisions of
the Plan would, if undertaken, cause a participant’s award to become subject to
Section 409A, unless the Administrator expressly determines otherwise, such
award, award agreement, payment, acceleration, adjustment, distribution,
deferral election, transaction or other action or arrangement shall not be
undertaken and the related provisions of the Plan and/or award agreement will be
deemed modified or, if necessary, rescinded in order to comply with the
requirements of Section 409A to the extent determined by the Administrator
without the content or notice to the participant. Notwithstanding the foregoing,
neither the Company nor the Administrator shall have any obligation to take any
action to prevent the assessment of any excise tax or penalty on any participant
under Section 409A and neither the Company nor the Administrator will have any
liability to any participant for such tax or penalty.
 
(d)           No Guarantee of Favorable Tax Treatment.  Although the Company
intends that awards under the Plan will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local or foreign law. The
Company shall not be liable to any participant for any tax, interest or
penalties the participant might owe as a result of the grant, holding, vesting,
exercise or payment of any award under the Plan
 
8.9 Captions.  Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.
  
8.10 Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation.  Awards may be granted to Eligible Persons in substitution
for or in connection with an assumption of employee stock options, SARs,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
arrangement, business combination, merger or other reorganization by or with the
granting entity or an affiliated entity, or the acquisition by the Corporation
or one of its Subsidiaries, directly or indirectly, of all or a substantial part
of the stock or assets of the employing entity. The awards so granted need not
comply with other specific terms of this Plan, provided the awards reflect only
adjustments giving effect to the assumption or substitution consistent with the
conversion applicable to the Common Stock in the transaction and any change in
the issuer of the security. Any shares that are delivered and any awards that
are granted by, or become obligations of, the Corporation, as a result of the
assumption by the Corporation of, or in substitution for, outstanding awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Corporation or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan, except as may otherwise be provided by
the Administrator at the time of such assumption or substitution or as may be
required to comply with the requirements of any applicable stock exchange.
 
8.11 Non-Exclusivity of Plan.  Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.
 
 
-15-

--------------------------------------------------------------------------------

 


8.12 No Corporate Action Restriction.  The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, arrangement, business
combination, amalgamation, consolidation or change in the ownership of the
Corporation or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the capital stock (or
the rights thereof) of the Corporation or any Subsidiary, (d) any dissolution or
liquidation of the Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the assets or business of the Corporation or any Subsidiary,
or (f) any other corporate act or proceeding by the Corporation or any
Subsidiary. No participant, beneficiary or any other person shall have any claim
under any award or award agreement against any member of the Board or the
Administrator, or the Corporation or any employees, officers or agents of the
Corporation or any Subsidiary, as a result of any such action.


8.13 Other Corporation Benefit and Compensation Programs.  Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing or
except as otherwise specifically set forth in the terms and conditions of such
other employee welfare or benefit plan or arrangement. Awards under this Plan
may be made in addition to, in combination with, as alternatives to or in
payment of grants, awards or commitments under any other plans or arrangements
of the Corporation or its Subsidiaries.
 
8.14 Prohibition on Repricing.  Subject to Section 4, the Administrator shall
not, without the approval of the stockholders of the Corporation (i) reduce the
exercise price, or cancel and reissue options so as to in effect reduce the
exercise price or (ii) change the manner of determining the exercise price so
that the exercise price is less than the fair market value per share of Common
Stock.


As adopted by the Board of Directors of Spherix Incorporated on April 1, 2013.
 
-16-